DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on January 12th, 2022 is acknowledged.
Response to Amendment
Acknowledgment is made that applicant's Amendment, filed on January 12th, 2022, has been entered. 
Upon entrance of the Amendment, claims 18-20 were cancelled and claims 21-23 were added. Claims 1-17 and 21-23 are currently pending. 
Allowable Subject Matter
Claims 1-17 and 21-23 are allowable. The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office determines that the claims are allowable.
Regarding independent claims 1, patentability exists, at least in part, with the claimed combination of elements and features of: “performing a photolithography process using a photolithography tool to partially form an integrated circuit (IC) structure over the semiconductor wafer, wherein during the photolithography process the photolithography tool is compensatively aligned according to the OVL shift.”
Comparing to the prior-art of the record, the most relevant prior art is Yan et al. (U.S. Patent Application Publication No. 2020/0159133). Yan discloses the claimed invention except for the limitations listed above. 
Yan discloses a method for forming a semiconductor structure, comprising:
forming a plurality of upper alignment marks on a semiconductor wafer (Fig. 4; [0054], lines 1-4; [0056], lines 1-4, plurality of upper alignment marks 428 on semiconductor wafer 404; Fig. 8, step 802);
forming a plurality of lower alignment marks on a handle wafer and corresponding to the upper alignment marks (Fig. 4; [0051], lines 9-14; [0056], lines 1-4, plurality of lower alignment marks 416 on handle wafer 402 and corresponding to the upper alignment marks; Fig. 8, step 804);
bonding the semiconductor wafer to the handle wafer such that centers of the upper alignment marks are laterally offset from centers of corresponding lower alignment marks ([0051], lines 9-14; Fig. 8, step 806);
measuring an overlay (OVL) shift between the handle wafer and the semiconductor wafer by detecting the plurality of upper alignment marks and the plurality of lower alignment marks (Fig. 8, step 808 and step 810).
Regarding independent claims 10, patentability exists, at least in part, with the claimed combination of elements and features of: “the first IC structure comprises a first sidewall notch, the handle wafer comprises a second sidewall notch, the first and second sidewall notches are laterally offset after the bonding process, performing a photolithography alignment process on a photolithography tool to compensate for the OVL shift; and forming a second IC structure over 
Comparing to the prior-art of the record, the most relevant prior art is Yan et al. (U.S. Patent Application Publication No. 2020/0159133). Yan discloses the claimed invention except for the limitations listed above. 
Yan discloses a method for forming a semiconductor structure, comprising:
forming a first integrated circuit (IC) structure on a semiconductor wafer, wherein the first IC structure comprises a plurality of upper alignment marks (Fig. 4; [0054], lines 1-8; [0056], lines 1-4, plurality of upper alignment marks 428 on a first integrated circuit structure on semiconductor wafer 404; Fig. 8, step 802);
forming a plurality of lower alignment marks on a handle wafer (Fig. 4; [0051], lines 9-14; [0056], lines 1-4, plurality of lower alignment marks 416 on handle wafer 402 and corresponding to the upper alignment marks; Fig. 8, step 804);
bonding the semiconductor wafer to the handle wafer, wherein the first IC structure and the handle wafer meet at a bond interface, and wherein the first and second sidewall notches are laterally offset after the bonding process ([0051], lines 9-14; Fig. 8, step 806);
measuring an overlay (OVL) shift between the handle wafer and the semiconductor wafer, wherein the measuring includes determining a translation distance and a rotation shift between each upper alignment mark and a corresponding one of the lower alignment marks (Fig. 8, step 808 and step 810).
Regarding independent claims 21, patentability exists, at least in part, with the claimed combination of elements and features of: “forming a semiconductor structure over the first semiconductor wafer, wherein forming the semiconductor structure includes performing a 
Comparing to the prior-art of the record, the most relevant prior art is Yan et al. (U.S. Patent Application Publication No. 2020/0159133). Yan discloses the claimed invention except for the limitations listed above. 
Yan discloses a method for forming a semiconductor structure, comprising:
forming a plurality of first alignment marks on a first semiconductor wafer (Fig. 4; [0054], lines 1-4; [0056], lines 1-4, plurality of upper alignment marks 428 on semiconductor wafer 404; Fig. 8, step 802);
forming a plurality of second alignment marks on a second semiconductor wafer (Fig. 4; [0051], lines 9-14; [0056], lines 1-4, plurality of lower alignment marks 416 on handle wafer 402 and corresponding to the upper alignment marks; Fig. 8, step 804);
performing a bonding process to bond the first semiconductor wafer to the second semiconductor wafer, wherein the bonding process comprises disposing the first semiconductor wafer over the second semiconductor wafer and performing a mechanical-alignment process between the first semiconductor wafer and the second semiconductor wafer ([0051], lines 9-14; Fig. 8, step 806);
measuring an overly (OVL) shift between the first semiconductor wafer and the second semiconductor wafer by virtue of the first alignment marks and the second alignment marks (Fig. 8, step 808 and step 810).
Ishimaru et al. (U.S. Patent No. 8,361,876), Tani et al. (U.S. Patent No. 9,385,104), Wagenleitner et al. (U.S. Patent Application Publication No. 2020/0055729), Chen et al. (U.S. Patent Application Publication No. 2020/0219820), Huang et al. (U.S. Patent Application 
Claims 2-9, 11-17, and 22-23 are dependent from the allowable claims, thus they are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828